ARNOLD, Judge.
Plaintiffs lost this case under a G.S. 1A-1, Rule 12(b)(6) motion since the trial judge believed that they had failed to state a claim upon which relief could be granted. Although neither the defendants’ answer nor the court’s judgment mention the rule specifically, defendants’ answer and the judgment both speak in terms of dismissing the plaintiffs’ complaint. A G.S. 1A-1, Rule 12(b)(6) motion is a proper vehicle for dismissing a complaint when it fails to state a claim upon which relief can be granted.
We hold that it was error to dismiss plaintiffs’ complaint in this case. “A claim for relief should not suffer dismissal unless it affirmatively appears that plaintiff is entitled to no relief under any state of facts which could be presented in support of the claim.” Presnell v. Pell, 298 N.C. 715, 719, 260 S.E. 2d 611, 613 (1979). When making a ruling under this rule, “the complaint must be viewed as admitted, and on that basis the court must determine as a matter of law whether the allegations state a claim for which relief may be granted.” Stanback v. Stanback, 297 N.C. 181, 185, 254 S.E. 2d 611, 615 (1979); see also, W. Shuford, N.C. Civil Practice and Procedure § 12-10 (2d ed. 1981).
*421Although there is a general rule of strict construction against limitations on the free use of land in North Carolina, Stegall v. Housing Authority, 278 N.C. 95, 100, 178 S.E. 2d 824, 828 (1971) and cases cited therein, we. cannot say as a matter of law that plaintiff could not prevail in this action. Our examination of the record, exhibits and the briefs before us supports this conclusion.
The map of Rock Spring Park includes the defendants’ land. Moreover, the land is specifically referred to in the restrictive covenants. The restrictions state that “all the lots or parcels of land shown upon the map” are subject to the covenants. On the map, defendants’ land is labelled “future extension,” which indicates that it might have been meant to be part of the subdivision. Finally, it would have been simple for the original developers to leave defendants’ land off the subdivision map if they had intended for it not to be subject to the restrictions.
Thus, the trial judge was incorrect in dismissing the complaint since it may state some claim for relief. As a result, we reverse the judgment and remand this case for proceedings consistent with this opinion.
Reversed and remanded.
Judges WHICHARD and Johnson concur.